DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 7 and 17, the term “seamlessly” in line 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 8-10 and 18-20, are also rejected because they depend on claims 7 and 17 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 11-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuddihy (Pub. No.: US 2008/0117060 A1).

Regarding claim 1, Cuddihy teaches a method comprising communicating via a dynamic virtual communication platform that allows virtual interactions between a remote caregiver and a patient (Fig, 1, para [0007], “The device may also comprise a means for remotely communicating directly with one or more of the caregivers, wherein the means for remotely communicating is preferably a wireless radio transmitter.”. The patient 112 and the caregiver 114 are allowed to communicate directly.), the method further comprising: 
monitoring and measuring the patient using one or more devices (Fig. 1, worn device 102 with sensors), 
allowing the remote caregiver to have real-time interactions with the patient remotely (para [0007], “The device may also comprise a means for remotely communicating directly with one or more of the caregivers, wherein the means for remotely communicating is preferably a wireless radio transmitter.”), 
generating real time alerts for the remote caregiver and the patient by looking at short-term health data and long-term health data (Fig 1, para [0046]-[0048]. The analyzer 108 determines alert conditions based on short term and long term health data), 
comparing the long-term health data and the short-term health data against models of health vitals (Fig. 1, para [0045], “The past and current individual database 134 may store the activity data, past and present, for individual 112 along with results of analysis. The population data and rules database 136 stores population models that assign logic to activity values, shifts, and/or trends of the individual 112. This logic may be derived empirically from studying other individuals and/or outcomes. The system may also utilize rules based on clinical knowledge. The individual status and alert database 138 holds trends and alerts that potentially need to be reviewed by the remote caregivers 114.” and para [0046], “Based on the logic provided, the system may be configured to automatically identify changes in the activity data of the individual and to identify activity trends. Such trends can be based on the individual's own data collected and analyzed over short or long periods of time and/or on data collected from, or representing, a group or population of other individuals.”. The analyzer compares the patient’s long term and short term health data stored in database 134 against the patient’s trend database 136 to identify deviation), 
combining the short-term health data and the long-term health data with a patient profile (para [0045], “The past and current individual database 134 may store the activity data, past and present, for individual 112 along with results of analysis.”. The database stores long term and short term health data and results of analysis associated with the patient), 
wherein the long-term health data comprises health data obtained over a period of a month and the short-term health data comprises health data obtained over a period of a day, hours, or minutes (para [0008], “The first subsystem may also monitor one or more of the activities of the individual over various defined periods of extended time such as, but not limited to, greater than: one day, two days, one week, one month, two months, twelve months or two years, and stores data corresponding to the activities over the entire extended period of time, and automatically determines whether the stored data corresponding to the extended period of time is indicative of a decline in the individual's health status.”. Fig. 5 shows short term health date recorded for a day and Fig. 8 shows long term health data recorded over a period of months), 
wherein the remote caregiver interacts with the patient remotely as and when a situation arises that requires remote interaction (Fig. 1, para [0007] and para [0048], “ If an individual begins to slow down, sleeps for longer periods of time, or tires easily, the system 100 automatically monitors and collects such data, quantifies and analyzes the data, and if necessary, alerts a health care professional that the individual is in decline or, if the individual's symptoms are acute, alerts an emergency medical team. The system can also be used to monitor and verify improvement after treatment or assistance, and whether any such improvement is maintained. One benefit of the system is the ability to send wellness data to the individual, such as exercise levels, to help motivate the individual to remain active and to cast a positive healthy light on the use of this device.”. The patient 112 and the caregiver 114 are allowed to communicate directly if health alert is detected.).

Regarding claim 2, Cuddihy teaches the method of claim 1, wherein the situation comprises when a model of health vitals indicates development of an illness, when a deviation of short-term health data from long-term health data (Fig. 1, para [0045]-[0046]. The analyzer compares the patient’s long term and short term health data stored in database 134 against the patient’s trend database 136 to identify deviation which indicates illness), and when real-time monitored vitals indicate a life-threatening emergency (para [0048], “If an individual begins to slow down, sleeps for longer periods of time, or tires easily, the system 100 automatically monitors and collects such data, quantifies and analyzes the data, and if necessary, alerts a health care professional that the individual is in decline or, if the individual's symptoms are acute, alerts an emergency medical team.”).

Regarding claim 6, Cuddihy teaches the method of claim 1, further comprising performing health care data analytics using data in a knowledge database, wherein the knowledge database comprises a repository of the dynamic virtual communication platform or a standalone online knowledge database accessible to dynamic virtual communication platform (Fig. 1, para [0045], “The population data and rules database 136 stores population models that assign logic to activity values, shifts, and/or trends of the individual 112. This logic may be derived empirically from studying other individuals and/or outcomes. The system may also utilize rules based on clinical knowledge.”. The population / knowledge database 136 is used to analyze the patient’s health trend).  

Regarding claim 7, Cuddihy teaches the method of claim 6, wherein the dynamic virtual communication platform is seamlessly integrated into the standalone online knowledge database (Fig. 1, para [0045]. the population database 136 is integrated with the monitoring system).  

Regarding claim 8, Cuddihy teaches the method of claim 7, wherein the standalone online knowledge database comprises publicly available database and customized database meant for a certain illness (Fig. 1, para [0045] and [0053]. The population database 136 is derived from studies and clinical knowledges. The database is used to analyze the patient’s heart activities to determine heart failure).  

Regarding claim 9, Cuddihy teaches the method of claim 8, further comprising diagnosing a symptom of the patient (para [0048], “If an individual begins to slow down, sleeps for longer periods of time, or tires easily, the system 100 automatically monitors and collects such data, quantifies and analyzes the data, and if necessary, alerts a health care professional that the individual is in decline or, if the individual's symptoms are acute, alerts an emergency medical team.”. The system analyzes the data to determine the symptom is acute and need medical attention).

Regarding claim 11, recites a system that performs the method of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 12, recites a system that performs the method of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 16, recites a system that performs the method of claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a system that performs the method of claim 7. Therefore, it is rejected for the same reasons.

Regarding claim 18, recites a system that performs the method of claim 8. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a system that performs the method of claim 9. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy (Pub. No.: US 2008/0117060 A1) in view of Putrino (Pub. No.: US 2012/0044070 A1).

Regarding claim 3, Cuddihy teaches the method of claim 1, but fails to expressly teach wherein the remote caregiver provides a treatment remotely.
However, in the same field of remote patient monitoring, Putrino teaches a system that allows caregivers to provide remote treatments. Abstract, “A system and method for remote patient monitoring and assessment to facilitate patient treatment are provided. The system includes at least one portable computing device (such as a smart cellular telephone) operated by a caregiver, which generates a plurality of user interface screens for allowing the caregiver to enter information relating to a patient's medical condition and treatment of the patient.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cuddihy’s caregivers to provide treatments to the patient to improve the patient’s health conditions.

Regarding claim 4, Putrino in the combination teaches the method of claim 3, wherein providing treatment remotely comprises sending control signals to adjust doses of intravenous medications given to the patient (para [0024], “Advantageously, the steps 76-86 permit the system and method for remotely monitoring and assessing patients to remotely monitor and determine whether the caregiver is giving a correct treatment to patient, in real or near-real time. For example, a screen could be displayed requiring the caregiver to input information about a drug name and dosage size of a pharmaceutical product to be given to an in-home infusion patient.”), providing instructions to the patient (para [0070], “FIG. 43 shows an example of a user interface screen for allowing a caregiver to input information relating to teaching requirements for a patient. For example, the caregiver can identify whether the patient requires instruction (or reinstruction) regarding the usage of medications, disease process, pain, safety, and/or other issues to report.”).
Putrino teaches the caregiver has a smart phone that is able to send message and call to another caregiver (para [0071]) but fails to expressly teach providing instructions to a local caregiver that is local to the patient and calling a paramedic.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Putrino’s caregiver to send the message or call anyone, such as another caregiver that is local to the patient or call a paramedic, that can help the patient.

Regarding claim 13, recites a system that performs the method of claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 14, recites a system that performs the method of claim 4. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi (Pub. No.: US 2012/0165615 A1) teaches a system and method for telemedicine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685